Exhibit AMENDMENT NO. 4 TO THE CREDIT AGREEMENT Dated as of October 16, 2009 AMENDMENT NO. 4 TO THE CREDIT AGREEMENT among MANPOWER INC., a Wisconsin corporation (the “Borrower”), the banks, financial institutions and other institutional lenders parties to the Credit Agreement referred to below (collectively, the “Lenders”), BNP PARIBAS, as syndication agent, JPMORGAN CHASE BANK, N.A., ROYAL BANK OF SCOTLAND PLC and ING BANK N.V., as documentation agents, CITIGROUP GLOBAL MARKETS INC. and BNP PARIBAS SECURITIES CORP., as joint lead arrangers and joint book managers, and CITIBANK, N.A., as administrative agent (the “Agent”) for the Lenders. PRELIMINARY STATEMENTS: (1)The Borrower, the Lenders and the Agent have entered into a Five Year Credit Agreement dated as of October 8, 2004, the letter amendment thereto dated as of March 14, 2005, Amendment No. 2 dated as of January 10, 2006 and Amendment No. 3 dated as of November 16, 2007 (such Credit Agreement, as so amended, the “Credit Agreement”).Capitalized terms not otherwise defined in this Amendment have the same meanings as specified in the Credit Agreement. (2)The Borrower and the Lenders have agreed to further amend the Credit Agreement as hereinafter set forth. SECTION 1.Amendments to Credit Agreement .The Credit Agreement is, effective as of the date hereof and subject to the satisfaction of the conditions precedent set forth in Section2, hereby amended as follows: (a)The definitions of “Applicable Margin”, “Applicable
